This is one of the consolidated cases in which an opinion and decree were this day handed down in the suit of Mrs. Esther Simon v. Doris Harrison et al., 200 So. 476.
For the reasons stated in the opinion it is now ordered that the judgment appealed from in this case be and the same is hereby amended by reducing the amount of the award from the sum of $715.75 to the sum of $515.75, and that as thus amended it be affirmed, all costs in the lower court to be paid by the defendants-appellants herein, and the costs of this appeal to be borne by the plaintiff-appellee.